J-A21030-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37



HELEN ESBENSHADE, ESQUIRE                     IN THE SUPERIOR COURT OF
ADMINISTRATRIX AND PERSONAL                         PENNSYLVANIA
REPRESENTATIVE OF THE ESTATE OF
ADYLBEK MURATALIEV, DECEASED

                        Appellant

                   v.

ALPHA CONTRACTING III, LLC, KG
CONSTRUCTION, ALLEGHENY POWER,
ALLEGHENY ENERGY, WEST PENN
POWER COMPANY, FIRST ENERGY
CORPORATION, TRANZSPORTER, TIE
DOWN ENGINEERING, INC., FAITH
ALLIANCE CHURCH, AND THE WESTERN
PENNSYLVANIA DISTRICT OF THE
CHRISTIAN AND MISSIONARY ALLIANCE

                                                    No. 447 EDA 2014


                Appeal from the Order Dated January 27, 2014
           In the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): September Term, 2013 No. 1552


BEFORE: BOWES, J., OTT, J., and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED DECEMBER 02, 2014

     I join Judge Bowes’ Concurring Memorandum.

     I write separately to note that this case, along with those of Toktobaev

and Dzhumaliev, cries out for coordination.




* Retired Senior Judge assigned to the Superior Court